

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE THEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
ANY STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED (A) UNLESS THERE IS A (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT RELATED THERETO, (II) AN OPINION OF
COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED, (III) RECEIPT OF A NO-ACTION LETTER(S) FROM THE
APPROPRIATE GOVERNMENTAL AUTHORITY(IES), OR (B) UNLESS PURSUANT TO AN EXEMPTION
THEREFROM UNDER RULE 144 OF THE ACT.
 
MANAGEMENT ENERGY, INC.
 
WARRANT TO PURCHASE SHARES OF COMMON STOCK
 
Warrant No. __________ 
Dated:  April 1, 2010 (the “Effective Date”)

 
MANAGEMENT ENERGY, INC., a Nevada corporation (the “Company”), hereby certifies
that, for value received, Wilkes Lane Capital LLC, or its permitted registered
assigns (“Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company up to an aggregate of Eight Million (8,000,000) shares
of Common Stock, par value $0.001 per share (the “Common Stock”), of the Company
(each such share, a “Warrant Share” and all such shares, the “Warrant Shares”)
at an exercise price equal to $0.28 per share (the “Exercise Price”), at any
time and from time to time during the Exercise Period (as defined below), and
subject to the following terms and conditions:
 
1.      Vesting, Duration and Exercise of the Warrant.
 
(a)           This Warrant has been issued pursuant to that certain Consulting
Agreement, dated as of the Effective Date and effective as of March 1, 2010, by
and between Wilkes Lane Capital LLC and the Company (as the same may be amended
from time to time, the “Consulting Agreement”), and will vest with respect to
Two Million (2,000,000) Warrant Shares on each of the Vesting Dates set forth
below as long as the Consulting Agreement remains in effect on such Vesting Date
(including the last day of the Term (as defined in the Consulting Agreement)
(i.e., May 31, 2010)):
 

   
Cumulative # of
 
Vesting Date
 
Warrant Shares
Vested
         
Effective Date
    2,000,000            
3rd business day after Effective Date
    4,000,000            
April 30, 2010
    6,000,000            
May 31, 2010
    8,000,000  



(b)           The term of this Warrant (the “Exercise Period”) shall be the
period commencing as of the Effective Date and ending on the date five years
after the Effective Date (the “Expiration Date”).
 

--------------------------------------------------------------------------------


 
(c)           All or any part of this Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the Effective
Date and through and including 5:00 P.M., Pacific time, on the Expiration
Date   At 5:00 P.M., Pacific time on the Expiration Date (or the next business
day thereafter, if the Expiration Date is not a business day), the portion of
this Warrant not exercised prior thereto shall be and become void and of no
value.
 
(d)           Subject to Sections 2 and 5, upon surrender of this Warrant, with
the Form of Election to Purchase in the form of Exhibit A hereto (the “Exercise
Notice”) duly completed and executed, to the Company at its office at 30950
Rancho Viejo Road, Suite 120, San Juan Capistrano, CA 92675, Attention: CFO, or
at such other address as the Company may specify in writing to the then
registered Holder, and upon payment of the Exercise Price multiplied by the
number of Warrant Shares that the Holder intends to purchase hereunder, in
lawful money of the United States of America, in cash or by certified or
official bank check or checks (subject to the Conversion Right in accordance
with Section 1(f)), all as specified by the Holder in the Form of Election to
Purchase, the Company shall promptly (but in no event later than three (3)
business days after the date of exercise) issue or cause to be issued and cause
to be delivered to or upon the written order of the Holder and in such name or
names as the Holder may designate, a certificate for the Warrant Shares issuable
upon such exercise.
 
(e)           If by the close of the third business day after delivery of a
properly completed Exercise Notice, the Company fails to deliver to the Holder
the required number of Warrant Shares in the manner required pursuant hereto,
and if on or after the business day immediately following such third business
day and prior to the receipt of such Warrant Shares, the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall,
within three business days after the Holder’s request, either (1) pay in cash to
the Holder an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Warrant Shares) shall terminate or (2) promptly
honor its obligation to deliver to the Holder Warrant Shares and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of Warrant Shares, times (B) the Closing Sales Price
(as defined below).  The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Company.  This Section 1(e) is the Holder’s exclusive remedy in respect of the
Company’s failure to deliver to the Holder the required number of Warrant Shares
in the manner required pursuant hereto.  “Closing Sales Price” means the closing
sales price of the Common Stock on the date of receipt of a properly completed
Exercise Notice.
 
(f)           In addition to and without limiting the rights of the Holder under
the terms of this Warrant, Holder shall have the right to convert this Warrant
or any portion thereof (the “Conversion Right”) into Warrant Shares as provided
in this Section 1(f) at any time or from time to time during the Exercise Period
by delivering notice in accordance with Section 1(d).  Upon exercise of the
Conversion Right with respect to all or a specified portion of shares subject to
this Warrant (the “Pre-Converted Warrant Shares”), the Company shall deliver to
Holder that number of Warrant Shares equal to the quotient obtained by dividing
(i) the value of this Warrant (or the specified portion hereof) on the Date of
Exercise (as defined in Section 1(g)), which value shall be equal to (A) the
aggregate Fair Market Value (as defined below) of the Pre-Converted Warrant
Shares issuable upon exercise of this Warrant on the Exercise Date less (B) the
aggregate Exercise Price of such Pre-Converted Warrant Shares immediately prior
to the exercise of the Conversion Right by (ii) the Fair Market Value of one (1)
Warrant Share on the Exercise Date.
 
-2-

--------------------------------------------------------------------------------


 
Expressed as a formula, such conversion shall be computed as follows:
 
X = (A-B)
Y


where
X  =
the number of Warrant Shares to be issued to the Holder pursuant to this Section
1.
       
Y  =
the Fair Market Value (as defined below) of one (1) Warrant Share.
       
A  =
the aggregate Fair Market Value of the Pre-Converted Warrant Shares at the time
the Conversion Right is elected pursuant to this Section 1(f) (i.e., Fair Market
Value (as defined below) per Warrant Share x Pre-Converted Warrant Shares).
       
B  =
the aggregate Exercise Price of the Pre-Converted Warrant Shares (i.e., Exercise
Price x Pre-Converted Warrant Shares).
     



For purposes of the provisions of this Warrant requiring a determination in
accordance with this Section 1(f), “Fair Market Value” as of a particular date
(the “Determination Date”) shall mean (i) for any security if such security is
traded on a national securities exchange (an “Exchange”), the volume weighted
average (based on daily trading volume) prices of the security on each of the
last five (5) trading days prior to the Determination Date reported on such
Exchange, (ii) for any security that is not traded on an Exchange but which is
quoted on  an electronic quotation system, the volume weighted average (based on
daily trading volume) prices reported on such electronic quotation system on
each of the last five (5) trading days (or if the relevant price or quotation
did not exist on any of such days, the relevant price or quotation on the next
preceding business day on which there was such a price or quotation, for a total
of five trading days) prior to the Determination Date, or (iii) for any security
or any other asset, if no price can be determined on the basis of the above
methods of valuation, then the judgment of valuation shall be the valuation as
mutually determined by the Company and the Holder.  If the Company and the
Holder are unable to agree upon the fair market value of such security or other
asset, then the Company shall, within two business days submit via facsimile (a)
the disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved in writing by the Holder
(which approval shall not be unreasonably withheld, conditioned or delayed) or
(b) the disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant.  The Company shall cause the investment bank or
the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten business days from the time it receives the disputed determinations or
calculations.  The Company and the Holder shall each bear 50% of the expense of
the investment bank or the accountant, as the case may be.  Such investment
bank’s or accountant’s determination or calculation, as the case may be, shall
be binding upon all parties absent demonstrable error.  All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.


(g)           Any person so designated by the Holder to receive Warrant Shares
shall be deemed to have become holder of record of such Warrant Shares as of the
Date of Exercise of this Warrant.  For purposes of this Section, a “Date of
Exercise” means the date on which the Company shall have received (i) this
Warrant (or any new Warrant, as applicable), with the Form of Election to
Purchase attached hereto (or attached to such new Warrant) appropriately
completed and duly executed, and (ii) payment of the Exercise Price for the
number of Warrant Shares so indicated by the holder hereof to be purchased.
 
-3-

--------------------------------------------------------------------------------


 
(h)           This Warrant shall be exercisable, either in its entirety or, from
time to time, for a portion of the number of whole Warrant Shares.  If less than
all of the Warrant Shares which may be purchased under this Warrant are
exercised at any time, the Company shall issue or cause to be issued, at its
expense, a new Warrant evidencing the right to purchase the remaining number of
Warrant Shares for which no exercise has been evidenced by this Warrant.
 
2.      Payment of Taxes.  The Company will pay all documentary stamp taxes
attributable to the issuance of Warrant Shares upon the exercise of this
Warrant; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
of any certificates for Warrant Shares or Warrants in a name other than that of
the Holder, and the Company shall not be required to issue or cause to be issued
or deliver or cause to be delivered the certificates for Warrant Shares unless
or until the person or persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.
 
3.      Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a new Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and indemnity
(which shall not include a surety bond), if requested, reasonably satisfactory
to it.  Applicants for a new Warrant under such circumstances shall also comply
with such other reasonable regulations and procedures and pay such other
reasonable third-party charges as the Company may prescribe.
 
4.      Adjustments
 
(a)           Subdivisions and Combinations.  If the Company at any time while
this Warrant remains outstanding and unexpired shall subdivide (by stock split)
or combine (by reverse stock split) its outstanding shares of capital stock into
which this Warrant is exercisable, the Exercise Price shall be proportionately
decreased in the case of a subdivision or increased in the case of a
combination, effective at the close of business on the date the subdivision or
combination becomes effective and the number of shares of Common Stock issuable
upon exercise of this Warrant shall be proportionately increased in the case of
a subdivision or decreased in the case of a combination, and in each case to the
nearest whole share, effective at the close of business on the date the
subdivision or combination becomes effective.  The provisions of this
Section 4(a) shall similarly apply to successive subdivisions or combinations of
outstanding shares of capital stock into which this Warrant is exercisable.
 
(b)           Reorganization, Reclassification, Consolidation, Merger or Sale of
Assets.  If any capital reorganization or reclassification (other than as a
result of a subdivision or combination described in Section 4(a)) of the capital
stock of the Company, or consolidation or merger of the Company with or into
another corporation, or the sale of all or substantially all of its assets to
another corporation shall be effected in such a way that holders of Common Stock
shall be entitled to receive stock, securities, cash or other property with
respect to or in exchange for Common Stock, then, as a condition of such
reorganization, reclassification, consolidation, merger or sale, lawful and
adequate provision shall be made whereby the Holder shall have the right to
acquire and receive, upon exercise of this Warrant, such shares of stock,
securities, cash or other property issuable or payable (as part of the
reorganization, reclassification, consolidation, merger or sale) with respect to
or in exchange for such number of outstanding shares of the Common Stock as
would have been received upon exercise of this Warrant at the Exercise Price
then in effect.  The Company will not effect any such consolidation, merger or
sale, unless prior to the consummation thereof the successor corporation (if
other than the Company) resulting from such consolidation or merger or the
corporation purchasing such assets shall assume by written instrument delivered
to the Holder, the obligation to deliver to the Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, the Holder
may be entitled to purchase.  The provisions of this Section 4(b) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers and sales of assets.
 
-4-

--------------------------------------------------------------------------------


 
(c)           Stock Dividends and Other Distributions.  If the Company at any
time while this Warrant is outstanding and unexpired shall (i) pay a dividend
with respect to Common Stock payable in Common Stock, then (A) the Exercise
Price shall be adjusted, from and after the date of determination of
stockholders entitled to receive such dividend or distribution (the “Record
Date”), to that price determined by multiplying the Exercise Price in effect
immediately prior to such date of determination by a fraction (1) the numerator
of which shall be the total number of shares of Common Stock outstanding
immediately prior to such dividend or distribution, and (2) the denominator of
which shall be the total number of shares of Common Stock outstanding
immediately after such dividend or distribution and (B) the number of shares of
Common Stock issuable upon exercise of this Warrant shall be proportionately
adjusted, to the nearest whole share, from and after the Record Date by
multiplying the number of shares of Common Stock purchasable hereunder
immediately prior to such Record Date by a fraction (1) the numerator of which
shall be the total number of shares of Common Stock outstanding immediately
after such dividend or distribution, and (2) the denominator of which shall be
the total number of shares of Common Stock outstanding immediately prior to such
dividend or distribution; or (ii) make any other distribution with respect to
Common Stock (except any distribution specifically provided for in Sections 4(a)
or 4(b) above), then, in each such case, provision shall be made by the Company
such that the holder of this Warrant shall receive upon exercise of this Warrant
a proportionate share of any such dividend or distribution as though it were the
holder of Common Stock as of the Record Date fixed for the determination of the
stockholders of the Company entitled to receive such dividend or distribution
(and the Company shall not pay a dividend or make any distributions to the
stockholders after the exercise of the Warrant (in whole or part) unless and
until the Company pays in full such proportionate share to the Holder).  The
provisions of this Section 4(c) shall similarly apply to successive stock
dividends and other distributions by the Company.
 
(d)           Notices of Record Date, Etc.  In the event that:
 
 
(i)
there shall be any capital reorganization or reclassification of the capital
stock of the Company, including any subdivision or combination of its
outstanding shares of Common Stock, or consolidation or merger of the Company
with, or sale of all or substantially all of its assets to, another corporation,
or

 
 
(ii)
there shall be a voluntary or involuntary dissolution, liquidation or winding up
of the Company;

 
then, in connection with such event, the Company shall give to the Holder at
least twenty (20) days’ prior written notice of (1) the date on which the books
of the Company shall close or a record shall be taken for determining rights to
vote in respect of any such reorganization, reclassification, consolidation,
merger, sale, dissolution, liquidation or winding up and (2) the date when the
same shall take place.  Such notice shall also specify (if applicable) the date
on which the holders of Common Stock shall be entitled to exchange their Common
Stock for securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, as the case may be.
 
(e)           Adjustment by Board of Directors.  If any event occurs as to
which, in the reasonable opinion of the Board of Directors of  the Company, the
provisions of this Section 4 are not strictly applicable or if strictly
applicable would not fairly protect the rights of the Holder in accordance with
the essential intent and principles of such provisions, then the Board of
Directors shall make an adjustment in the application of such provisions, in
accordance with such essential intent and principles, so as to protect such
rights as aforesaid, but in no event shall any adjustment have the effect of
increasing the Exercise Price or decreasing the number of Warrant Shares as
otherwise determined pursuant to any of the provisions of this Section 4 except
in the case of a combination of shares of a type contemplated in Section 4(a)
and then in no event to an amount larger than the Exercise Price as adjusted
pursuant to Section 4(a).
 
-5-

--------------------------------------------------------------------------------


 
(f)           Certificate of Adjustment.  In each case of any adjustment or
readjustment in the shares of Common Stock or other securities issuable on the
exercise of this Warrant, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (i) the consideration received or receivable by the Company for any
additional shares of Common Stock or other securities issued or sold or deemed
to have been issued or sold, (ii) the number of shares of Common Stock or other
securities outstanding or deemed to be outstanding, and (iii) the Exercise Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant.  The Company will forthwith
deliver a copy of each such certificate to the Holder and any warrant agent of
the Company (appointed pursuant to Section 7 hereof).  In addition, upon the
occurrence of event which entitles the Holder to a dividend or distribution upon
exercise of the Warrant Shares, the Company shall provide prompt notice to the
Holder.
 
(g)           Calculations. All calculations under this Section 4 shall be made
to the nearest cent or the nearest share, as applicable. The number of shares of
Common Stock outstanding at any given time shall not include shares owned or
held by or for the account of the Company, and the sale or issuance of any such
shares shall be considered an issue or sale of Common Stock.
 
5.      Fractional Shares.  The Company shall not be required to issue or cause
to be issued fractional Warrant Shares on the exercise of this Warrant.  The
number of full Warrant Shares which shall be issuable upon the exercise of this
Warrant shall be computed on the basis of the aggregate number of Warrant Shares
purchasable on exercise of this Warrant so presented.  If any fraction of a
Warrant Share would be issuable on the exercise of this Warrant, such fractional
share shall be disregarded and the number of shares of Common Stock issuable
upon exercise shall, on an aggregate basis, be rounded down to the nearest whole
number of shares.
 
6.      Notices.  All notices and other communications given or made pursuant to
this Warrant shall be in writing and shall be deemed effectively given:  (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, (d) one day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt, or (e) only in the case of notices or
communications from the Holder to the Company, when sent by confirmed facsimile
if sent during normal business hours of the Company, and if not so confirmed,
then on the next business day.  The addresses for such communications shall
be:  (i) if to the Company, to Management Energy, Inc., 30950 Rancho Viejo Road,
Suite 120, San Juan Capistrano, CA 926752, Attention: CFO; or (ii) if to the
Holder, to the Holder at the address appearing on the Warrant Register or such
other address as the Holder may provide to the Company in accordance with this
Section 6.
 
7.      Warrant Agent.  The Company shall serve as warrant agent under this
Warrant.  Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent.  Any new warrant agent shall be a party to this Warrant
without any further act.  Any new warrant agent shall promptly cause notice of
its succession as warrant agent to be mailed (by first class mail, postage
prepaid) to the Holder at the Holder’s last address as shown on the Warrant
Register.
 
-6-

--------------------------------------------------------------------------------


 
8.      Stockholder Rights.  Until the valid exercise of this Warrant, the
Holder shall not be entitled to any of the rights of a stockholder of the
Company; provided, however, the foregoing does not limit the Holder’s right to
receive its proportionate share of dividends and distributions paid or made
prior to exercise of this Warrant as expressly provided herein.
 
9.      Reservation of Warrant Shares.  The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 4).  The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.
 
10.     No Dilution or Impairment.  The Company will not, by amendment of its
certificate of incorporation or through reorganization, consolidation, merger,
dissolution, sale of assets or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder against dilution or other impairment.  Without
limiting the generality of the foregoing, the Company will not increase the par
value of any shares of stock receivable upon the exercise of this Warrant above
the amount payable therefor upon such exercise, and at all times will take all
such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and non-assessable stock upon the exercise
of this Warrant.
 
11.     Assignment; Exchange of Warrant.    No Holder may assign or transfer
this Warrant without the prior written consent of the Company, which consent
shall not be unreasonably withheld, delayed or conditioned.  Should such consent
be granted, the Warrant so transferred shall continue to be bound by this
restriction in the hands of a subsequent Holder, and the Company shall not be
required to recognize any attempted transfer of the Warrant in violation of this
Agreement.  The Company shall not assign or transfer this Warrant without the
prior written consent of the Holder, except that consent of the Holder shall not
be required for transactions covered by Section 4(b) in connection with which
the successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume
by written instrument delivered to the Holder, the obligation to deliver to the
Holder such shares of stock, securities or assets as, in accordance with the
provisions of Section 4(b), the Holder may be entitled to purchase (as well as
assuming the other obligations hereunder).
 
12.     Transfer on the Company’s Books. Until this Warrant is transferred on
the books of the Company, the Company may treat the registered holder hereof as
the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
13.     Registration Rights.  The Holder of this Warrant has been granted
certain registration rights by the Company. These registration rights are set
forth in Exhibit B attached hereto.
 
-7-

--------------------------------------------------------------------------------


 
14.     Limitations on Exercise.
 
(a)           Notwithstanding anything to the contrary contained herein, the
number of Warrant Shares that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and any
persons or entities whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), does not exceed 4.999% of
the total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise).  For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  This provision shall not restrict the number of shares of Common
Stock which a Holder may receive or beneficially own in order to determine the
amount of securities or other consideration that such Holder may receive in the
event of any transaction described in Section 4(b) hereof.  By written notice to
the Company, the Holder may waive the provisions of this Section 14(a), but any
such waiver will not be effective until the 61st day after delivery of such
notice, nor will any such waiver effect any other Holder.
 
(b)           Notwithstanding anything to the contrary contained herein, the
number of Warrant Shares that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and any
persons or entities whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act,
does not exceed 9.999% of the total number of issued and outstanding shares of
Common Stock (including for such purpose the shares of Common Stock issuable
upon such exercise).  For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  This provision shall not restrict the
number of shares of Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of any transaction described in Section 4(b)
hereof.   This restriction may not be waived.
 
(c)           The Company’s obligation to issue Warrant Shares in excess of the
limitations referred to in this Section shall be only suspended (and shall not
terminate or expire notwithstanding any contrary provisions hereof) until such
time, if any, as such shares of Common Stock may be issued in compliance with
such limitations.
 
15.     Miscellaneous.
 
(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
 
(b)           This Warrant may be amended only in writing signed by the Company
and the Holder.  No waiver shall be effective against any party unless it shall
be in writing and signed by such party.  No failure or delay on the part of the
Company or the Holder in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.
 
(c)           This Warrant shall be governed by and construed and enforced in
accordance with the internal laws of the State of Nevada without regard to the
principles of conflicts of law thereof.
 
-8-

--------------------------------------------------------------------------------


 
(d)           The Company stipulates that the remedies at law of the Holder in
the event of any default by the Company in the performance of or compliance with
any of the terms of this Warrant are not and will not be adequate, and that the
same may be specifically enforced.
 
(e)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
 
(f)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
 
-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first written above.
 

   
MANAGEMENT ENERGY, INC.,
a Nevada corporation
               
By:
          Name:         Title:            
Acknowledged and agreed to:
                 
WILKES LANE CAPITAL LLC
                 
By:
          Name: Dan Reck  
Title: Manager
           



- -
 
-10-

--------------------------------------------------------------------------------

 

Exhibit A
 
FORM OF ELECTION TO PURCHASE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
 
To Management Energy, Inc.:
 
[CHECK PARAGRAPH THAT APPLIES]
 
_________ In accordance with the Warrant enclosed with this Form of Election to
Purchase, the undersigned hereby irrevocably elects to purchase  _____________
shares of Common Stock, par value $.001 per share (the “Common Stock”), of
Management Energy, Inc. and encloses herewith $________ in cash or certified or
official bank check or checks, which sum represents the aggregate Exercise Price
(as defined in the Warrant) for the number of shares of Common Stock to which
this Form of Election to Purchase relates, together with any applicable taxes
payable by the undersigned pursuant to the Warrant.
 
- OR -
 
__________ In accordance with the Warrant enclosed with this Form of Election to
Purchase, the undersigned hereby irrevocably elects to convert such Warrant into
___________ shares of Common Stock by cashless exercise pursuant to Section 1(f)
of the Warrant.  Also enclosed is documentation supporting the calculation of
such number of shares of Common Stock to which this Form of Election to Purchase
relates.
 
The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of
___________________________.
 

 
PLEASE INSERT SOCIAL SECURITY
OR TAX IDENTIFICATION NUMBER
                             
(Please print name and address)
       

 
 
-11-

--------------------------------------------------------------------------------

 

If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a new
Warrant evidencing the right to purchase the shares of Common Stock not issuable
pursuant to the exercise evidenced hereby be issued in the name of and delivered
to:
 

 
(Please print name and address)
       
Dated:_____________________, _____
Name of Holder:
            (Print)                (By:)       (Name:)       (Title:)          
           
(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)
         


 
-12-

--------------------------------------------------------------------------------

 

Exhibit B
 
Registration Rights


(a)           From or after the date that is six months after the Effective
Date, 2010, upon receipt of the written request of the Holder at any time, the
Company shall prepare and file with the Securities and Exchange Commission (the
“Commission”) a Registration Statement (as defined below) covering the resale by
the Holder of the Warrant Shares (collectively the “Registrable Securities”) for
an offering to be made on a delayed and/or continuous basis pursuant to Rule 415
(as defined below).  The Registration Statement shall be on Form S-3; provided,
however, in the event that Form S-3 is not  available for the registration of
the resale of Registrable Securities hereunder, the Company shall (i) register
the resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Holder and (ii) undertake to register the Registrable
Securities on Form S-3 as soon as such form is available; provided further,
however, that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the
Commission.  The Company shall use its commercially reasonable efforts to cause
the Registration Statement to become effective and remain effective as provided
herein.  The Company shall use its commercially reasonable efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof.  The Company shall use its
commercially reasonable efforts to keep the Registration Statement continuously
effective under the Securities Act until the date which is the earliest date of
when (i) all Registrable Securities have been sold, (ii) all Registrable
Securities may be sold immediately without registration under the Securities Act
and without volume restrictions pursuant to Rule 144, as determined by the
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company’s transfer agent, or (iii) the date that
is 9 months following the date that the Registration Statement is declared
effective under the Securities Act  (the “Effectiveness Period”).  For the sake
of clarity, Holder is entitled to demand that the Company prepare and file only
one such Registration Statement.


 (b)           If and whenever the Company is required by the provisions hereof
to effect the registration of any Registrable Securities under the Securities
Act, the Company shall, as expeditiously as possible:


(i)           Not less than five business days prior to the filing of a
Registration Statement and/or any related Prospectus (as defined below) or any
amendment or supplement thereto (except for Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and any similar
or successor reports), the Company shall (i) furnish to the Holder copies of
such Registration Statement, Prospectus or amendment or supplement thereto, as
proposed to be filed, which documents will be subject to the review of such
Holder (it being acknowledged and agreed that if a Holder does not object to or
comment on the aforementioned documents within the three business days after its
receipt thereof, then the Holder shall be deemed to have consented to and
approved the use of such documents).  The Company shall not file any
Registration Statement or amendment or supplement thereto in a form to which a
Holder reasonably objects in good faith, provided that, the Company is notified
of such objection in writing within the applicable period set forth above.


(ii)           prepare and file with the Commission the Registration Statement
with respect to such Registrable Securities, respond as promptly as possible to
any comments received from the Commission, and use its commercially reasonable
efforts to cause the Registration Statement to become and remain effective for
the Effectiveness Period with respect thereto, and promptly provide to the
Holder copies of all filings and Commission letters of comment relating thereto;
 
-13-

--------------------------------------------------------------------------------


 
(iii)           prepare and file with the Commission such amendments and
supplements to the Registration Statement and the Prospectus (as defined below)
used in connection therewith as may be necessary to comply with the provisions
of the Securities Act in order to enable the disposition of all Registrable
Securities covered by the Registration Statement and to keep such Registration
Statement effective until the expiration of the Effectiveness Period;


(iv)           furnish to the Holder such number of copies of the Registration
Statement and the Prospectus included therein (including each preliminary
Prospectus) as the Holder reasonably may request to facilitate the public sale
or disposition of the Registrable Securities covered by the Registration
Statement;


(v)           use its commercially reasonable efforts to register or qualify the
Holder's Registrable Securities covered by the Registration Statement under the
securities or “blue sky” laws of such jurisdictions within the United States as
the Holder may reasonably request; provided, however, that the Company shall not
for any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction, unless the
Company is already subject to service in such jurisdiction and except as may be
required by the Securities Act;


(vi)           list the Registrable Securities covered by the Registration
Statement with any securities exchange on which the Common Stock is then listed;


(vii)           promptly notify the Holder at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the Prospectus contained in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;


(viii)           make available for inspection by the Holder and any attorney,
accountant or other agent retained by the Holder, all financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors, employees and independent contractors to
supply all information reasonably requested by Holder or the attorney,
accountant or agent of the Holder;


(ix)           notify each selling Holder, promptly after the Company receives
notice thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;


(x)           after such registration statement becomes effective, notify each
selling Holder of any request by the SEC that the Company amend or supplement
such registration statement or prospectus; and


(xi)           In order to enable the Holder to sell Registrable Securities
under Rule 144, for a period of two years hereafter (or such shorter period that
the Holder can sell under Rule 144 without regard to volume limitations), the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to Section 13(a) or 15(d) of the Exchange
Act.  During such period, if the Company is not required to file reports
pursuant to Section 13(a) or 15(d) of the Exchange Act, it will prepare and
furnish to the Holders and make publicly available in accordance with Rule
144(c) promulgated under the Securities Act annual and quarterly financial
statements, together with a discussion and analysis of such financial statements
in form and substance substantially similar to those that would otherwise be
required to be included in reports required by Section 13(a) or 15(d) of the
Exchange Act, as well as any other information required thereby, in the time
period that such filings would have been required to have been made under the
Exchange Act.  The Company further covenants that it will take such further
action as Holder may reasonably request, all to the extent required from time to
time to enable Holder to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act.
 
-14-

--------------------------------------------------------------------------------



 
(d)           The Company shall be solely responsible for and bear all expenses
relating to the Company’s compliance with this Exhibit B, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel and independent public accountants for the Company,
fees and expenses incurred in connection with complying with state securities or
“blue sky” laws, fees of FINRA, transfer taxes, fees of transfer agents and
registrars, fees of, and disbursements incurred by, one counsel for the Holder;
provided, however, and notwithstanding the foregoing, the Holder shall be solely
responsible for and bear all selling commissions applicable to the sale of
Registrable Securities.
 
(e)           Indemnification by the Company.  The Company shall indemnify,
defend and hold harmless the Holder and its officers, directors, agents,
partners, members, managers, shareholders, and employees, each Affiliate of the
Holder and the officers, directors, partners, members, managers, shareholders,
agents and employees of each such Affiliate (collectively, the “Holder’s
Indemnitees”), to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and investigation and
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
that arise out of or are based upon (i) any untrue or alleged untrue statement
of a material fact contained in any Registration Statement, any Prospectus or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act, any state securities law, any “blue sky” laws of
any jurisdiction in which Registrable Securities are offered or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or any violation of this Exhibit
B, except to the extent, but only to the extent, that such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto.  The Company shall notify the Holders promptly
of the institution, threat or assertion of any Proceeding arising from or in
connection with the transactions contemplated by this Exhibit B of which the
Company is aware.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of any Holder’s Indemnitees
and shall survive the transfer of the Registrable Securities by the Holder.
 
(f)           Indemnification by the Holder.  Holder shall indemnify and hold
harmless the Company and its officers, directors, agents, partners, members,
managers, shareholders, and employees, each Affiliate of the Holder and the
officers, directors, partners, members, managers, shareholders, agents and
employees of each such Affiliate (collectively, the “Company’s Indemnitees”), to
the fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or based solely upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading to the extent, but only to the extent that,
such untrue statements or omissions are based solely upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and approved by such Holder expressly for use in the Registration
Statement (it being understood that the Holder has approved Annex A hereto for
this purpose), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto.  In no event shall the liability of Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
 
-15-

--------------------------------------------------------------------------------


 
(g)           Indemnification Procedure.  If any Proceeding shall be brought or
asserted against any person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, however, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Warrant, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party. An Indemnified Party shall have the right to employ separate counsel in
any such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided,
however, that the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties.  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding and such settlement does not require the
Indemnified Party to pay any amount or take any action in connection therewith
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding) shall be paid to the Indemnified Party, as incurred,
within twenty days of written notice thereof to the Indemnifying Party;
provided, however, that the Indemnified Party shall promptly reimburse the
Indemnifying Party for that portion of such fees and expenses applicable to such
actions for which such Indemnified Party is finally judicially determined to not
be entitled to indemnification hereunder.
 
-16-

--------------------------------------------------------------------------------


 
If a claim for indemnification hereunder) is unavailable to an Indemnified Party
(by reason of public policy or otherwise), then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for herein was available to such party in accordance
with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant hereto were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in the immediately preceding paragraph.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
(h)           Unless the context otherwise requires, the terms defined in this
Section (h) have the meanings herein specified for all purposes of this Exhibit
B.
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registration Statement” means the registration statement required to be filed
hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
 
-17-

--------------------------------------------------------------------------------

 
